Per Curiam.

The respondent is charged with professional misconduct growing out of his efforts to obtain a divorce in New Jersey for a client whom he knew to be a resident of the State of New York. As a result of such efforts an indictment was filed in New Jersey charging respondent and others with conspiracy to obstruct justice (a misdemeanor under the New Jersey law) and to this indictment the respondent entered a plea of nolo contendere.
The Referee in this disciplinary proceeding has reported that the charges against respondent are sustained by the evidence. It is his opinion that the respondent’s activities were not dictated by mercenary motives but were due to excessive zeal on his part for his client’s interests. It appears that respondent does not specialize in divorce actions and this is apparently an isolated offense.
The record indicates that the respondent has heretofore had an unblemished record and his excellent reputation for honesty *247and integrity was vouched for by members of the Bench and Bar. In the circumstances we are inclined to leniency. The respondent should be suspended for one year.
Peck, P. J., Cohn, Callahan, Bastow and Botein, JJ., concur.
Respondent suspended for one year.